NO. 14-1080



                             IN THE
                 SUPREME COURT OF TEXAS


                                                                  ••   «-•"


 IN RE JOURDANTON HOSPITAL CORPORATION D/B/A SOUTH                *" &
           TEXAS REGIONAL MEDICAL CENTER,


                           RELATOR



                   Original Proceeding from the
           Fourth Court of Appeals at San Antonio, Texas
                    Cause No. 04-14-00817-CV




        RELATOR'S OPPOSED EMERGENCY MOTION
          TO STAY UNDERLYING PROCEEDINGS




                                Monte F. James
                               State Bar No. 10547520
                                mjames@jw.com
                               Joshua A. Romero
                               State Bar No. 24046754
                               jromero@jw.com
                               JACKSON WALKER L.L.P.
                                100 Congress Avenue, Suite 1100
                               Austin, Texas 78701
                                (512) 236-2000
                                (512) 236-2002 - facsimile


                               COUNSEL FOR RELATOR


EMERGENCY RELIEF REQUESTED
                  IDENTITY OF PARTIES AND COUNSEL


Defendant/Relator:

     Jourdanton Hospital Corporation d/b/a South Texas Regional Medical Center

     Appellate Counsel and Trial Counsel:

     Monte F. James
     State Bar No. 10547520
     Mjames@jw.com
     Joshua A. Romero
     State Bar No. 224046754
     Jromero@jw.com
     JACKSON WALKER L.L.P.
     100 Congress Avenue, Suite 1100
     Austin, Texas 78701
     Telephone: (512) 236-2000
     Facsimile: (512) 236-2002


Co-Defendant:

     Edward Blackmon, Jr., M.D.

     Trial Counsel:

     John S. Serpe
     State Bar No. 18037400
     J serpe@serpcjones.com
     ChadJ. Castille
     State Bar No. 24031920
     Ccastille@serpejones.com
     Ryan Clement
     State Bar No. 24036371
      Rclemcnt@serpejones.com
      SERPE, JONES, ANDREWS, CALLENDER & BELL, PLLC
      American Tower
      2929 Allen Parkway, Suite 1600
      Houston, Texas 77019
      Telephone: (713) 452-4400
      Facsimile: (713) 452-4499




                                            u
Plaintiff/Real Party in Interest:

      Stacy Smith, individually and as next friend of Charles Lewis Smith

      Trial and Appellate Counsel:

      Marynell Maloney
      State Bar No. 12883200
      MaryneU@marynellmaloneylawfirm.com
      Michelle Maloney
      State Bar No. 24069099
      Michelle@marynellmaloncylawfirm.com
      MARYNELL MALONEY LAW FIRM, PLLC
      115 E. Travis, Suite 1800
      San Antonio, Texas 78205
      Telephone: (210) 212-8000
      Facsimile: (210) 212-8385


      and


      Ryan Krebs
      State Bar No. 00792088
      Ryan@ryankrebsmdjd.com
      LAW OFFICES OF RYAN KREBS
      805 West 10lh Street, Suite 300
      Austin, Texas 78701
      Telephone: (512) 478-2072
      Facsimile: (512) 494-0420


Respondent in the Court of Appeals:


      Hon. Donna S. Rayes
      81st District Court at Atascosa County, Texas
      #1 Courthouse Circle Dr., Suite 206
     Jourdanton, Texas 78026
      Telephone: (830) 769-3750
      Facsimile: (830) 769-2841
      Dcourts81_218@yahoo.com
Respondent in the Supreme Court:


     Fourth Court of Appeals at San Antonio
     Cadena-Reeves Justice Center
     300 Dolorosa, Suite 3200
     San Antonio, Texas 78205-3037
     Keith H. Hottle, Clerk of Court
     Telephone: (210) 335-2635
     Facsimile: (210) 335-2762
     COA4noticingservice@txcourts.gov




                                        IV
                         TABLE OF CONTENTS


IDENTITY OF PARTIES AND COUNSEL                                          ii

TABLE OF CONTENTS                                                        v

TABLE OF AUTHORITIES                                                     vi

EXECUTIVE SUMMARY                                                        1

FACTUAL BACKGROUND                                                       2

ARGUMENT                                                                 4

     A.    Temporary Relief Is Permitted Under Texas Rule of Appellate
           Procedure 52.10                                               4

     B.    Temporary Relief Is Necessary To Prevent Prejudice To STRMC
           Pending Mandamus Review, Preserve This Court's Ability to
           Fashion Effective Relief, and Avoid Waste of Resources         5

PRAYER                                                                    6
RULE 9.4 CERTIFICATE OF COMPLIANCE                                        7

RULE 52.10(a) CERTIFICATE OF CONFERENCE AND COMPLIANCE                    8

CERTIFICATE OF SERVICE                                                    9

APPENDICES

1.   A true and correct copy of the Docket Control Order.

2.   A true and correct copy of various correspondence between the parties'
     counsel.
                             TABLE OF AUTHORITIES

                                                               Page(s)
Cases

In re Bates,
    429 S.W.3d 47 (Tex. App.—Houston [lstDist] 2014, no pet)         4

In re Kelleber,
    999 S.W.2d 51 (Tex. App.—AmariUo 1999, no pet.)                  4

In re Reed,
    901 S.W.2d 604 (Tex. App.—San Antonio 1995, no writ)             4

Republican Party of Texas v. Die
    924 S.W.2d 932 {Tex. 1996)                                       5

Other Authorities

Tex. R. App. P. 10.3(a)(3)                                           1

Tex. R. App. P. 52.10                                              1,4




                                       VI
TO THE HONORABLE SUPREME COURT OF TEXAS:

        Pursuant to Texas Rules of Appellate Procedure 10.3(a)(3) and 52.10(a), Relator

Jourdanton Hospital Corporation d/b/a Soudi Texas Regional Medical Center


("STRMC")         files   this   Opposed      Emergency       Motion      to   Stay    the   Underlying

Proceedings, and requests the Court to temporarily stay all underlying proceedings in


the trial court until this Court rules on STRMC's Petition for Writ of Mandamus


("Petition").1

                                   EXECUTIVE SUMMARY


        In this medical malpractice case, the Court is currendy considering whether


Texas Rule of Civil Procedure 204 permits a defendant to conduct an independent


medical examination of a plaintiff when (1) the plaintiff has designated numerous


experts to testify about his medical condition, and (2) the plaintiffs own experts


intend to conduct the same testing requested by the defendant.


        In light of the Court's June 5, 2015 request for briefing on the merits and the


trial court's scheduling order, STRMC seeks to stay the underlying proceedings


pending the Court's mandamus review.                 The stay is requested in order to preserve


judicial resources and the parties' resources.             As set forth below, the plaintiff has


continued to demand that STRMC promptly depose his experts even though this


        1        The case pending before the trial court is captioned as follows: Stacy Smith, Individually
and As Next Friendfor Charles Lewis Smith, a Minor vs. Jourdanton Hospital Corporation d/b/a South Texas
Regional Medical Center and Edward Barton Blackmon,]r. M.D., Cause No. 12-12-1063-CVA, In the 81st
Judicial District Court of Atascosa County, Texas.



                                                     1
Court has not issued a ruling, which means STRMC may need to depose those experts

twice—once before the Court's ruling and once after the ruling (if mandamus relief is

granted).   And if STRMC refuses to undertake expert depositions immediately, and

assuming the Court issues a ruling two months after the merits briefing deadline of

August 11, 2015, the parties will be left to complete the requested examination,


analyze the test results, and take 23 expert depositions in the span of two months under the

trial court's current scheduling order. Therefore, a stay is appropriate to maintain the

status quo pending the Court's resolution of the Petition.


                             FACTUAL BACKGROUND


       The trial court denied STRMC's motion to examine the plaintiff on October

27, 2014, finding a "unique situation" because the plaintiff is a minor. MR Tab 2, p. 1;

MR Tab 7, p. 17.     On December 10, 2014, the Fourth Court of Appeals summarily

denied STRMC's petition for writ of mandamus without opinion. MR Tab 8, p. 1.


STRMC filed its Petition with this Court on January 14, 2015, and the Court

requested a response from plaintiff on February 27, 2015.         The mandamus briefing

was completed on April 24, 2015.        Recently, on June 5, 2015, the Court requested


briefing on the merits, with final briefing due by August 11, 2015.


       Plaintiff has continued to insist that STRMC prompdy depose his eight experts

(three of which are located outside Texas), despite the fact that die Petition remains
pending. See Appendix 2.2 STRMC has resisted this demand because conducting the

depositions before the Court's ruling may necessitate re-deposing those experts—

undoubtedly an expensive and time-consuming endeavor.3                   If, on the other hand,

STRMC postpones the expert depositions, and in light of this Court's recent request


for merits briefing and deadline of August 11, 2015, the parties will be in the

untenable position of conducting the requested examination (if permitted), analyzing

the test results, and deposing the parties' 23 expert witnesses in the span of two months

under the current scheduling order.4 This, of course, conservatively assumes that die

Court will issue a ruling two months after merits briefing. If the ruling does not issue

until four months after merits briefing, the current discovery deadline of December

16, 2015, will have expired. JV Appendix 1.




       2       Plaintiffs expert Geni Bennetts, M.D. is located in Napa, California; Harriet Cokely,
M.D. is located in Los Angeles, California; and James Rice, M.D. is located in Renton, Washington.
JV* MR Tab 3, pp. 11,14,17.
       3       As one example, if STRMC deposes plaintiffs life-care planning expert (who
attempts to forecast the plaintiffs damages into the future) before the examination, STRMC will
certainly need to depose him again after the examination is complete to determine the examination's
impact on his prior testimony, which plaintiffs own life-care planner readily admits is incomplete
without the requested examination. See MR Tab 3, p. 45 ("It is my intention to have Dr. Frank
McDonald (Pediatric Medicine and Rehabilitation physician) conduct an IME and consult with me
on [plaintiffs] case as his schedule allows.      At or around that time, I will also conduct a
neuropsychological assessment."). Notably, while insisting on the immediate deposition of his
experts, plaintiff has simultaneously rejected the idea that his experts may need to be deposed a
second time if the requested examination is permitted. See Appendix 2.
       4       Plaintiff has designated eight experts, and the two defendants have cumulatively
designated 15 experts.
                                     ARGUMENT


      To maintain the status quo pending this Court's mandamus review—thereby


protecting STRMC from irreparable harm, preserving the Court's ability to fashion


effective relief, and preventing the unnecessary waste of resources—the Court should

stay the underlying proceedings until it rules on STRMC's Petition.


      A.     Temporary Relief Is Permitted Under Texas Rule of Appellate
             Procedure 52.10.

      As explained in STRMC's Petition, mandamus relief is not only available, but


also necessary, to correct the Fourth Court of Appeals' abuse of discretion in this


case. See Petition at pp. 5-17. Pursuant to Texas Rule of Appellate Procedure 52.10,


an appellate court "may grant 'any just relief pending the court's action on' a


mandamus petition, including a stay of all underlying proceedings in the trial court."


In re Bales, 429 S.W.3d 47, 53 (Tex. App.—Houston [1st Dist.] 2014, no pet); see also


TEX.R.APP.P. 52.10.


      The purpose of Rule 52.10 is to maintain the status quo and preserve an


appellate court's ability to fashion effective relief. See In re Kelkber, 999 S.W.2d 51, 52


(Tex. App.—Amarillo 1999, no pet.) ("That is, the power of the court to grant


emergency measure is ancillary to its power to adjudicate a pending petition for


extraordinary relief. Simply put, Rule 52.10 exists to afford the court opportunity to


address the dispute encompassed within a petition for mandamus (for instance) by


maintaining the status quo until it can address that dispute."); /// re Reed, 901 S.W.2d
604, 609 (Tex. App.—San Antonio 1995, no writ) (involving predecessor to Rule

52.10).    Temporary relief, moreover, should be granted in instances where a relator


will suffer prejudice pending mandamus renew, impairing an appellate court's ability


to provide full and effective relief. See Republican Party of Texas v. Diets^ 924 S.W.2d
932, 933 (Tex. 1996). As set forth below, that standard is amply met here.

          B.    Temporary Relief Is Necessary To Prevent Prejudice To STRMC
                Pending Mandamus Review, Preserve This Court's Ability to
                Fashion Effective Relief, and Avoid Waste of Resources.

          As a threshold matter, a stay is necessary to prevent the continued waste of

judicial resources, as well as the resources of the parties. For example, plaintiff has

continued to demand that STRMC prompdy proceed with the depositions of

plaintiffs testifying experts, even though the Court has not ruled on the Petition. See

Appendix 2. This demand presents a situation in which STRMC may have to depose

plaintiffs experts now, and then re-depose those same experts, three of which are

located outside of Texas, if the Court permits the requested examination.        This is

undoubtedly a costly and time-consuming undertaking—and an unnecessary exercise

if a stay is granted. On the other hand, if STRMC waits to conduct depositions until

the Court issues a ruling (and assuming conservatively that a ruling issues two months

after completion of merits briefing), the parties would have to conduct the requested

examination, analyze the test results, and take 23 depositions in the span of two months

under the current scheduling order. And if the Court's ruling issues four mondis after
the completion of merits briefing, the current discovery deadline will have expired. See

Appendix 1. Accordingly, a stay is warranted.


      Furthermore, in the absence of a stay, the trial court will very likely have to

address discovery disputes related to the experts and their depositions that will

invariably arise again (in some form) in the second depositions.5 This would cause an

unnecessary waste of judicial resources.     Indeed, it is indisputable that the Court's

ruling on STRMC's Petition will significandy influence the course and substance of

this entire case, including the expert depositions (regardless of how the Court rules).

And most, if not all, experts deposed during the Court's mandamus review would have

to be re-deposed after the Court's mandamus review if relief is granted. Aside from

the extraordinarily prohibitive expense of such an endeavor, the futile exercise would

almost assuredly result in the need for significant court time to resolve otherwise

unnecessary discovery disputes.


                                        PRAYER


       Relator South Texas Regional Medical Center respectfully requests the Court to

stay all underlying proceedings in the trial court until the Court rules on STRMC's

Petition for Writ of Mandamus, and for all such other and further relief to which it

may be jusdy entided.




       5      As one example, plaintiff has recently filed a Motion To Strike and Motion to
Exclude Defendants' Expert Witnesses.
                                           Respectfully submitted,


                                            I si Monte F. fames
                                           Monte F. James
                                           State Bar No. 10547520
                                           mj ames@jw. com
                                           Joshua A. Romero
                                           State Bar No. 24046754
                                           jromero@jw.com
                                           JACKSON WALKER L.L.P.
                                            100 Congress Avenue, Suite 1100
                                            Austin, Texas 78701
                                           Telephone: 512-236-2000
                                            Facsimile: 512-236-2002


                                           ATTORNEYS FOR RELATOR
                                           JOURDANTON HOSPITAL
                                           CORPORATION D/B/A SOUTH
                                            TEXAS REGIONAL MEDICAL
                                            CENTER




                 RULE 9.4 CERTIFICATE OF COMPLIANCE

      This document complies with the typeface requirements of Tex. R. App. P.


9.4(e) because it has been prepared in a conventional typeface (Garamond) no smaller

than 14-point for text and 12-point for footnotes. This document also complies with

the word-count limitations of Tex. R. App. P. 9.4(i), because it contains 1,272 words,


excluding any parts exempted by TEX. R. App. P. 9.4(i)(l).


                                        Isi Joshua A. Romero
                                        Joshua A. Romero




                                           7
 RULE 52.10 CERTIFICATE OF CONFERENCE AND COMPLIANCE

      On June 10, 2015,1 conferred with Michelle Maloney and Ryan Krebs, counsel

for Real Parties in Interest, regarding the merits of this Motion via email. On June 11,

2015, Ms. Maloney stated on behalf of Real Parties in Interest that this Motion is

opposed. I certify that I have notified counsel for Real Parties in Interest, Michelle

Maloney and Ryan Krebs, by expedited means via email concerning the filing of the

foregoing Emergency Motion to Stay Underlying Proceedings on this 10th day of

June, 2015. This Motion is not opposed by Defendant Edward Blackmon, M.D.




                                         I si Joshua A. Romero
                                        Joshua A. Romero




                                            8
                          CERTIFICATE OF SERVICE

      I certify that a copy of the foregoing was served on the following counsel for


Real Part}7 in Interest via electronic service and on Respondents via certified mail,

return receipt requested, on this 11th day ofJune, 2015:

Respondents:


      Keith H. Hottle, Clerk of Court
      Fourth Court of Appeals at San Antonio
      Cadena-Reeves Justice Center
      300 Dolorosa, Suite 3200
      San Antonio, Texas 78205-3037


      Hon. Donna S. Rayes
      81st District Court at Atascosa County, Texas
      #1 Courthouse Circle Dr., Suite 206
      Jourdanton, Texas 78026
      Telephone: (830) 769-3750
      Facsimile: (830) 769-2841
      Dcourts81_218@yahoo.com


Counsel for Real Party in Interest Stacy Smith:


      Marynell Maloncy
      Michelle Maloney
      MARYNELL MALONEY LAW FIRM, PLLC
      115 E. Travis, Suite 1800
      San Antonio, Texas 78205
      Telephone: (210) 212-8000
      Facsimile: (210) 212-8385


      Ryan Krebs
      LAW OFFICES OF RYAN KREBS
      805 West 10lh Street, Suite 300
      Austin, Texas 78701
      Telephone: (512) 478-2072
      Facsimile: (512) 494-0420
Counsel for Defendant Edward Blackmon, Jr., M.D.:

     John S. Serpe
     ChadJ. Castillc
     Ryan Clement
     SERPE, JONES, ANDREWS, CALLENDER & BELL, PLLC
     American Tower
     2929 Allen Parkway, Suite 1600
     Houston, Texas 77019
     Telephone: (713) 452-4400
     Facsimile: (713) 452-4499


                                      Isi loshua A.. Romero
                                      Joshua A. Romero




                                        10
                                    NO. 14-1080


                                       IN THE
                          SUPREME COURT OF TEXAS


     IN RE JOURDANTON HOSPITAL CORPORATION D/B/A SOUTH
                   TEXAS REGIONAL MEDICAL CENTER,


                                     RELATOR




                                  APPENDIX TO
          RELATOR'S OPPOSED EMERGENCY MOTION TO STAY
                         UNDERLYING PROCEEDINGS



1.            A true and correct copy of the Docket Control Order.


2.            A true and correct copy of various correspondence between the parties'
              counsel.




                                          11




13553687v.5
Appendix 1
03/iMar.   5.    201!>        8:39AM22362oo2                                                                                                                    • No. 9788                             P.   l)2/oo3




                                                  Caw* NO.             12.12-1063-CVA

                                                                                                                                IN THfc DISTRICT COURT OF

                                     VS.                                                                                                                 COUNTY, TEXAS

                    JmidmWo Boiplul CononUan id. for beirlnj or submission M IblJowi:
                                                 Olipoi|llve motloni or pieu subject l» tft tmerlooulory tppal must be set by Oils ditt.
                                                 Svmmeiy Judgfneol mcUnw not subject to *n Inteilooutory.eppttl mart be set by this dete.
                                                 Rule 166u(i)>ao«ioniBitiy not be let before Ihll d»te.                     '
                 7.                              CRALUtNGEa TO EXPERf TESTIMONY. All motions to otoludstKibnony md evidence
                                                 ehdlenget lo expert testimony must be Otod by U»k date, unless emended by leave of eoort.
                           1-11-16               PLKADINCS. All imwdmeoisind supplements must be filed bythk dele. ThU order does not
                 8.
                                                 PweluUe prompt BlfngofpleeiJIngidireotlyitsjionslvetoiihj'thBely filed pletdlagu
                                                 PWm!tLlLCONreRENCTd*()D0C1(WCALUTWlhJlbTtp*»
                 («)                             aspects oftrial Wllh the court on tWi dslc All hearings begin et ?:00 wn., unless specified otherwise
                                                 by the courl Failure to appear will btgrmindi fordlsmtsaal for want of prosecution.
                                                 TRIAL.                                 '                                                                              •
                                                 Jury Trial Requested? Date Paid:
                                                 TypeotCese
                                                 Esrimiied lenftH orTrUI




                 MTORNEyTOR. PLA1NTIFP
                Addrcic:
                B05W, IQth Street, Sullc 300                                                               U ad
                Amtln.TX 78701
                Phone: 7<>->\ utt.                                                   Phoha; *SrY 2
                Fax:                                                                 Fax! 5/L ^4
Appendix 2
Romero, Josh

From:                                           Michelle Maioney 
Sent                                            Thursday, June 04, 2015 10:50 AM
To:                                             Romero, Josh; Ryan Krebs (ryan@ryankrebsmdjd.com) (ryan@ryankrebsmdjd.com)
Cc:                                             Allie Brown; Samantha Booker; Wyman, Michelle; Ryan Clement; Chad Castille; James,
                                                Monte; Celeste Malaise
Subject:                                        RE: Smith v. STRMC and Blackmon



Hi Josh,

Please do get us dates to run by our experts. Our opinion is that you're discovering our experts - it has absolutely nothing
to do with whether or not you get an exam.


Thanks,


Michelle


Michelle M. Maioney
Maryneli Maioney Law l-irm. IJLLC
115 Hast Travis St.. Stc. 1800
San Antonio, Texas 78205
T: 210.212.8000
F: 210.212.8.185
michelle@marvnellmalonevlawfirm.com



JT Please consider the environment before printing this cmnil Think green...


This communication contains confidential information intended for the use of the individual or entity to whom it is addressed, if the reader or this
message is not the intended recipient, or the employee or agent responsible to deliver it to the intended recipient, you are hereby notified that any
dissemination, distribution, or copying of this communication is strictly prohibited. Any use, dissemination, forwarding, printing, or copying of this
email without consent of the originator is strictly prohibited, Ifyou have received this email in error, please immediately notify Maryneli Maioney
Law Firm, PLLC by telephone at 210-212-8000.


From: Romero, Josh [mailto:Jromero@Jw.com]
Sent: Thursday, June 04, 2015 10:12 AM
To: Michelle Maioney; Ryan Krebs (ryan@ryankrebsmdjd.com) (ryan@ryankrebsmdjd.com)
Cc: Allie Brown; Samantha Booker; Wyman, Michelle; Ryan Clement; Chad Castille; James, Monte; Celeste Malaise
Subject: RE: Smith v. STRMC and Blackmon

Michelle—


We can provide you dates, but the problem is the pending Texas Supreme Court case. If we depose the experts before
the decision (and the decision permits the requested examination), we would need to depose your experts again. We
are trying to avoid deposing your experts twice. What are your thoughts on this?


Thanks,


Josh


 From: Michelle Maioney fmailto:mlchelle@marynellmalonevlawflrm.com1
 Sent: Thursday, June 04, 2015 10:09 AM
                                                                               l
To: Romero, Josh; Ryan Krebs (ryan®ryankrebsmdjd.com) (ryan@ryankrebsmdid.com)
Cc: Allie Brown; Samantha Booker; Wyman, Michelle; Ryan Clement; Chad Castille; James, Monte; Celeste Malaise
Subject: RE: Smith v. STRMC and Blackmon
Importance: High


Josh and Ryan -1 already emailed on this April 23rd but I follow up again.

Please immediately let me know your dates of availability to complete the depositions of Plaintiffs experts as requested
below. Rather than getting dates from my experts that prove unworkable for either one of you, and then having to go back
to my experts with other dates, I would rather present them with dates that all counsel are already available. Since we'll
have to travel out of Texas for Bennetts, Cokely, and Rice, I would prefer to schedule these depos first and then schedule
Hunter (Houston) and Nelson (Austin), and then Trevino and Wegner to take place in San Antonio.

Thanks,

Michelle



Michelle M. MhIoiicv
Maryncll Maloney Law firm. PIJ.C
115 East Travis Si., Ste. 1800
San Antonio. Texas 78205
T: 210.212.8000
I": 210.212.8385
m ichel lefoimarvne I Imaloney lawfirm .com


1   Please consider the environment before priming this email Think green .



This communication contains confidential information intended for the use of the individual or entity to whom it is addressed. If the reader of this
message is not the intended recipient, or the employee or agent responsible lo deliver it to the intended recipient, you are hereby notified that any
disseminaiion, distribution, or copying of this communication is strictly prohibited. Any use, dissemination, forwarding, printing, or copying of this
email without consent of the originator is strictly prohibited, If you have received this email in error, please immediately notify Maryncll Mnloney
Low Finn. IU.I.C by telephone at 210-212-8000.
 115 East Travis St.. Ste. 1800
San Antonio, Texas 78205
T: 210.212.8000
F: 210.212.8385
michelle@marvnellmalonevlawfiiTn.com


l   Please consider die environment befote printing this email. Think green ..



Tliis communication contains confidential information intended for the use ofthc individual or entity to whom it is addressed. If the reader of this
message is not the intended recipient, or the employee or agent responsible to deliver it to the intended recipient, you are hereby notified that any
dissemination, distribution, or copying of this communication is strictly prohibited. Any use. dissemination, forwnrding, printing, or copying of this
email without consent of the originator is strictly prohibited, If you have received this email in error, please immediately notify Marynell Maloney
Law Firm, PLLC by telephone at 210-212-8000.


From: Michelle Maloney
Sent: Thursday, April 23, 2015 3:56 PM
To: 'Romero, Josh'; Ryan Krebs frvancarvankrebsmdtd.com) fryanairyankrebsmdid.com)
Cc: Allie Brown; Samantha Booker; Wyman, Michelle; Ryan Clement; Chad Castille; James, Monte; Celeste Malaise
Subject: RE: Smith v. STRMC and Blackmon
Importance: High


Josh and Ryan,


Please let me know your dates of availability to complete the depositions of Plaintiffs experts as requested below. Rather
than getting dates from my experts that prove unworkable for cither one of you, and then having to go back to my experts
with other dates, I would rather present them with dates that all counsel are already available. Since we'll have to travel
out of Texas for Bennetts, Cokely, and Rice, I would prefer to schedule these depos first and then schedule Hunter
(Houston) and Nelson (Austin), and then Trevino and Wegner to take place in San Antonio.

Thanks,


Michelle

Michelle M. Maloney
Marynell Maloney Law Firm. PLLC
115 East Travis St.. Ste. 1800
San Antonio, Texas 78205
T: 210.212.8000
F: 210.212.8385
micheHe@marvnellmalonevlawfirm.com


JT Please consider Ihc environment bcfuie priming ihis email. Think green..



This communication contains confidential infonnation intended for the use ofthc individual or entity to whom it is addressed. If the reader of this
message is not the intended recipient, or the employee or agent responsible to deliver it to the intended recipient, you are hereby notified that any
dissemination, distribution, or copying of this communication is strictly prohibiled. Any use. disscminntion, forwarding, priniing, or copying of this
email without consent of the originator is strictly prohibited, If you have received this emuil in error, please immediately notify Marynell Maloney
Law Firm, PLLC by telephone at 210-212-8000.



From: Romero, Josh rmallto:JromerogBiw.com1
Sent: Thursday, April 02, 2015 3:04 PM
To: Michelle Maloney; Ryan Krebs frvan@irvankrebsmdid.com) (ryan(3)ryankrebsmdid.com)
Cc: Allie Brown; Samantha Booker; Wyman, Michelle; Ryan Clement; Chad Castille; James, Monte; Celeste Malaise
Subject: RE: Smith v. STRMC and Blackmon